*386ORDER
The Disciplinary Review Board having filed a report with the Supreme Court, recommending that BIROL JOHN DOGAN, of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1983 and who was thereafter temporarily suspended from the practice of law by Order of this Court dated October 21,1991,126 N.J. 281, 597 A.2d 84, be suspended for a period of three months for the following conduct: failing to safeguard client funds, in violation of RPC 1.15(a); failing to comply with the recordkeeping requirements and practices of R. 1:21-6, in violation of RPC 1.15(d); practicing law while on the ineligible list, in violation of RPC 5.5(a); failing to respond to the ethics authorities’ demand for information, in violation of RPC 8.1(b); and knowingly making a false statement of material fact, in violation of RPC 8.1(a) and 8.4(c);
And the Disciplinary Review Board further recommending that if and. when respondent is restored to the practice of law, respondent be required to submit annual audits of the books and records of his practice to the Office of Attorney Ethics for a period of three years;
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are hereby adopted and respondent is suspended for a period of three months, effective October 21, 1991, and until the further Order of the Court; and it is further
ORDERED that if and when respondent is restored to practice respondent shall for a period of three years submit to the Office of Attorney Ethics certified audits of the books and *387records of his practice within thirty days after the close of each year; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this Order and the full record of the matter, be added as a permanent part of the file of said BIROL JOHN DOGAN as an attorney at law of the State of New Jersey; and it is further
ORDERED that BIROL JOHN DOGAN be and hereby is restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended, disbarred or resigned attorneys; and it is further
ORDERED that BIROL JOHN DOGAN reimburse the Ethics Financial Committee for appropriate administrative costs.